Title: From Thomas Jefferson to Jean Baptiste Ducoigne, [21 June 1796]
From: Jefferson, Thomas
To: Ducoigne, Jean Baptiste


                    
                        My good friend & brother
John Baptist De Coigne
                        [21 June 1796]
                    
                    This letter will be delivered you by Mr. Volney, my friend, [and a] countryman of old France. He proposes to go to your country and to be acquainted with you, because good people love to know one another. I therefore recommend him to you, and ask you to be his friend, to take ca[re of] him, and to render him all the services he needs while he is at Kaskaskia. [He] came to visit me at my own house in Virginia, where I had the pleasure of seeing you 15. years ago, when my name sake Jefferson was at his mother’s breast. Now he is grown up to be a man, strong and young, and I am become old and infirm, or I should go to your country, as I have a gr[eat] friendship for our elder brothers the  Indians who first inhabited this country, and a very great one for you in particular. I wish you and them all peace and happiness, and never to be disturbed in your lands. Perhaps I may come some day yet and smoke the pipe of friendship with you and your friends. You told me your son would come to see me. I shall be very glad to recieve him here, and to be always his father and friend, for I am sure that your lessons and your example will make him always deserve it. My children too will make him very welcome and consider him as their brother, and their children and his will be always brothers and friends.
                    Farewell my good brother. Continue to esteem me always as I shall you, and shall always be your affectionate friend
                    
                        Th: Jefferson
                    
                